Title: To Thomas Jefferson from Zachariah Loreilhe, 4 September 1786
From: Loreilhe, Zachariah
To: Jefferson, Thomas



Sir
L’Orient Septr. 4th. 1786

On the first Instant I received the letter your Excellency honoured me with the 27th. Ulto. on the Subject of a Picture for Mr. Thevenard which I Should have done myself the honour of answering the Same day but Mr. Thevenard being detained in his bed by a fitt of Sickness I could not comunicate to him the content of it untill the day following. I am desired by Mr. Thevenard to return you his thanks for your kind attention in procuring him the Picture of General Washington, and to request it of you that you will be so obliging as to order it to be put in a long Box properly conditioned that the Painting may not Sustain any Injury, and to forward it as Soon as possible by the Mesagerie.
Yesterdays post brought me your honoured letter of the 28th. past which Informs me that my Services will not be wanted at Bordeaux in the Shipping the arms for Virginia which Mr. Barclay had contracted for, Mr. Bondfield having been charged by your Excellency with that Commission. When Mr. Barclay wrote me from Magadore on this Business he did not intend that by employing me any additional expence Should be incured to the State of Virginia. I was to transact it at his desires without making any charges for my trouble or expence against Said State; when ever I Can be usefull to Congress or to any particular State I Shall think myself happy to devote my time and Service to them.
I Shall Set out for Bordeaux in a very few days, Some family affairs requiring my presence at Bergerac. If I can be of any Service to your Excellency at either place, I Shall think myself highly honoured by receiving your Commands, which Shou’d occasion offer I beg you will address them at Bergerac.
I have the honour to be with great respect your Excellency most humble & most obedient Servant,

Z: Loreilhe

